Citation Nr: 0122433	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a rating of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel






INTRODUCTION

The veteran had active service from January 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  Sustained material improvement in symptomatology 
attributable to the veteran's PTSD was not demonstrated at 
the time the RO reduced the rating from 50 to 30 percent.  


CONCLUSION OF LAW

The criteria for restoration of a 50 percent disability 
evaluation for PTSD have been met; the reduction to a 30 
percent rating was improper.  38 C.F.R. §§ 3.105(e), 3.344(c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
During the pendency of this appeal, the Board observes that 
recently enacted legislation has expanded the duty of the 
Department of Veterans Affairs (VA) to notify and assist a 
veteran in developing the information and evidence to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  VA has since issued 
regulations consistent with the enactment of this law.  See 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Among 
other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000.  The 
veteran has been provided a statement of the case and 
supplemental statements of the case informing him of the 
evidence necessary substantiate his claim.  VA treatment 
records have been obtained, and VA medical examinations have 
been conducted.  The veteran has not identified any 
outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran asserts that he is entitled to a restored rating 
of 50 percent for PTSD.  Disability evaluations are 
determined by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Different diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991) ; 38 C.F.R. 
Part 4.

Prior to November 7, 1996, the regulations, in part, provided 
that when PTSD causes a veteran definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility and efficiency 
levels as to produce definite social and industrial 
impairment, a 30 percent evaluation was warranted. 

When PTSD causes a veteran considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people with reliability, flexibility, and 
efficiency levels so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment, 
a 50 percent evaluation was warranted.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms employed under that 
regulations to describe symptomatology for rating purposes 
were "quantitative" in character.  To ensure that the Board 
meets the statutory requirement that it articulate "reasons 
or bases" for its decisions, the Court invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (November 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C. § 7104(c) (West 1991).  

Effective November 7, 1996, the regulations provide that a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 .

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

In this case, the pertinent evidence reflects that in March 
1993, the RO granted service connection for PTSD.  The 
assigned ratings were 30 percent from November 18, 1987; 100 
percent from February 6, 1989 (Paragraph 29); 30 percent from 
April 1, 1989; 100 percent from October 1, 1990 (Paragraph 
29); and 30 percent from December 1, 1990.  

In September 1994, the veteran sought entitlement to an 
increased rating.  The RO received VA medical reports dated 
from April to November 1994 showing treatment for complaints 
of depression, anxiety, nervousness, hearing voices, 
flashbacks, nightmares, and anger.  The reports contains a 
Sacramento Mental Hygiene Clinic Intake Evaluation document 
recording a diagnosis of PTSD with psychotic features, major 
depressive episodes, and history of alcohol abuse in 
remission.  The Global Assessment Functioning Scale (GAF) 
score was 45.

The veteran underwent a VA examination in December 1994.  On 
the examination report, the examiner acknowledged reviewing 
the veteran's claims folder and medical history, and recorded 
the veteran's subjective complaints of having sleeping 
problems, recurrent nightmares, and flashbacks.  It was also 
reported that the veteran felt paranoid at times and during 
his nightmares or flashbacks he heard voices and saw images.  
He also reported homicidal and homicidal thoughts, a 
depressed mood, and recurrent feelings of helplessness and 
hopelessness.  The veteran had been married and divorced or 
separated three times.  

On mental status examination, the veteran's mood was angry 
and anxious, and his affect was blunted.  His speech was 
spontaneous with normal rate, volume, and tone.  His thought 
process was logical and goal directed.  There was no 
loosening of association or flight of ideation.  The veteran 
denied hallucinations and was not delusional.  He reported 
recurring flashbacks, intrusive thoughts about Vietnam, 
feelings of helplessness, hopelessness, and suicidal 
ideation.  His insight was impaired and judgment was fair.  
Examination also revealed that the veteran was well oriented 
to time, place, person, and purpose.  He recalled two out of 
three words after three minutes and his short and long-term 
memory were grossly intact.  Also, the veteran could spell 
the word "world" backward without difficulty and he was 
able to interpret a proverb.  The diagnoses were PTSD and 
chronic dysthymia, with a GAF of 30.

In April 1995, the RO increased the 30 percent rating to 50 
percent, effective April 6, 1994.  

At VA examination in July 1998, the veteran reported having a 
significant amount of anger, rage, and resentment.  He also 
reported having nightmares on a weekly basis, flashbacks, 
being uncomfortable in crowds, and experiencing appetite and 
sleep disturbance.  The veteran denied suicidal and homicidal 
ideation.  It was reported that the veteran was unemployed, 
and that he was awarded Social Security disability while in 
California, but when he returned to Ohio, he was unable to 
receive benefits with his VA pension.  Mental status 
examination revealed that the veteran was clean and 
adequately groomed.  He was cooperative and talkative; his 
affect seemed to be broad, but non-labile; and his mood 
appeared neutral.  The veteran denied suicidal and homicidal 
ideation and there was no evidence of psychosis.  Thought 
content was appropriate throughout the interview, and 
judgment and insight were fair.  The diagnosis was PTSD and 
bipolar disorder, by history with a GAF score of 51.

In July 1998, although the 50 percent evaluation was 
confirmed and continued, the RO noted that recent examination 
showed some improvement in the condition, sustained 
improvement had not been definitively established.  The RO 
found that since there was a likelihood of continued 
improvement, the assigned evaluation was not considered 
permanent and was subject to a further review examination.

VA treatment reports dated in September to December 1998 show 
continued treatment in the VA PTSD program.  At that time, 
the veteran's complaints included having nightmares and 
flashbacks.  

In November 1998, the RO rated the disability as 100 percent 
disabling from September 23, 1998 (38 C.F.R. § 4.29) and 50 
percent disabling from January 1, 1999.

In November 1998, the veteran requested an increased rating, 
as his PTSD had worsened.  Additional VA medical reports 
dated in 1998 show that the veteran continued to receive 
follow-up treatment for PTSD.  By a March 1999 rating action, 
the RO continued the 50 percent evaluation.

Another VA examination was conducted in March 2000.  The 
examination report documents that the examiner interviewed 
the veteran and reviewed his records prior to examination.  
The veteran's complaints indicated that he had difficulty 
with understanding why he survived Vietnam, difficulty with 
understanding his purpose in life, and that he had suicidal 
ideation.  It was reported that the veteran had been married 
four times and at that time was engaged to marry again.  On 
mental status examination, the veteran was oriented to time, 
place, person, and situation.  He presented with adequate 
hygiene and grooming and looked his chronological age.  He 
was cooperative and displayed an appropriate range of affect; 
his mood was anxious; and no evidence of delusions, 
hallucinations, or other disturbed thought processes was 
detected.  His neurovegetative signs were positive for 
nightmares, flashbacks, night sweats, guilt, and anger.  He 
denied suicidal and homicidal ideation.  The diagnosis was 
Axis I: PTSD and alcohol dependence in remission; Axis IV: 
PTSD symptomatology (i.e., flashbacks, nightmares, tendency 
to isolate, night sweats, guilt/shame issues, and anger) and 
unemployment; and Axis V: GAF of 60.  

By an April 2000 rating action, the RO proposed to decrease 
the 50 percent evaluation to 30 percent.  The RO then 
discussed the old and the new rating criteria for PTSD (see 
below), and noted that the facts continued in prior rating 
decisions of November 1998 and March 1999 were incorporated 
therein by reference.  The RO then discussed clinical 
findings recorded on VA examination in March 2000, as well as 
the veteran's 1998 psychiatric symptomatology.  After 
reviewing the aforementioned evidence, the RO found that the 
prior VA psychiatric examination of July 1998 and the current 
VA psychiatric examination did not show such objective 
psychiatric manifestations to warrant a 50 percent evaluation 
based upon the psychiatric criteria in effect before and 
after the rating schedule revision in November 1996.  
Therefore, it was proposed to reduce the assigned evaluation 
from 50 to 30 percent.

Notification of that proposal, as well as a copy of the 
rating decision was mailed to the veteran in May 2000.  The 
veteran did not respond.  By a July 2000 rating 
determination, the RO decreased to 50 percent rating to 30 
percent, effective October 1, 2000.  In reaching that 
decision, the RO again discussed clinical findings recorded 
on VA examinations in July 1998 and March 2000, as well as 
the veteran's 1998 hospitalization reports.

Thereafter, additional VA clinical entries dated in August 
2000 were received.  The reports show continued participation 
in the PTSD program for feelings of anger and fear.  One 
clinical entry noted that mental status examination of the 
veteran revealed a hypomanic affect, irritable mood, and 
normal speech in rate and prosody.  The veteran's thought 
process was linear and logical; there was no suicidal or 
homicidal ideation and no signs of psychosis; and cognition 
was grossly intact.  The assessment was Axis I: PTSD, alcohol 
dependence, in remission; and rule out bipolar disorder; Axis 
IV: disability from work; and Axis V: GAF score of 45.

By letter dated in July 2000, a coordinator in the PTSD 
program wrote that the veteran had been admitted to the PTSD 
Residential Rehabilitation Program.  However, his mental 
status was stable.  The assessment was PTSD.  

The veteran underwent a subsequent VA examination in 
September 2000.  The examination report reflects that the 
examiner reviewed the veteran's claims folder and medical 
records.  The examiner then detailed the veteran's social, 
medical, and employment history.  On mental status 
examination, the veteran was clean, in good condition, neat, 
and appropriate.  He was cooperative, attentive, and alert.  
He showed no abnormalities of motor or speech functioning; 
his mood was anxious; and his affect was stable, constricted, 
appropriate to content of speech and circumstances and of 
normal intensity.  His thought processes were coherent and 
logical, but not significantly goal directed.  They were 
within normal limits as were his thought content and 
perception.  In summary, the examiner opined that the veteran 
had difficulty interacting with others, impaired impulse 
control, difficulty coping with authority figures, a lack of 
normal flexibility, and impaired concentration and memory.  
The diagnoses were Axis I: PTSD, chronic; Axis IV:  
inadequate social support, conflicted relationship with his 
current girlfriend; and Axis V: GAF of 50, current and past 
year.  

Also of record are VA treatment reports dated from July 2000 
to January 2001.  The reports primary consist of clinical 
entries associated with veteran's participation in the PTSD 
program from July to October 2000.  The clinical entries show 
that the veteran participated in therapy sessions and that 
GAF scores ranging from 45 to 60 were recorded.  The 
discharge summary report associated with that period of 
hospitalization records a diagnosis of PTSD and a GAF of 60.  
At this time, the Board notes that records in the possession 
of the VA are deemed to be constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In the matter at hand, the veteran asserts that his PTSD has 
not decreased in severity and that the 50 percent rating 
should not have been reduced to 30 percent.  At the outset, 
the Board notes that in July 2000 the RO satisfied the due 
process considerations of 38 C.F.R. § 3.105(e).  However, the 
Board finds that review of the evidence does not demonstrate 
sustained material improvement, such as to warrant the 
reduction of the 50 percent rating to 30 percent.  38 C.F.R. 
§ 3.344(a), (c). 

Applicable regulation provides for the stabilization of 
disability evaluations.  Part (a) of 38 C.F.R. § 3.344 sets 
out that rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination____ months from this date, 
Sec. 3.344."  The rating agency will determine on the  basis 
of the facts in each individual case whether 18, 24 or 30 
months will be allowed to elapse before the reexamination 
will be made.  38 C.F.R. § 3.344(b).

Under 38 C.F.R. § 3.344(c), the pertinent disability rating 
must have continued for 5 years or more before the criteria 
in paragraphs (a) and (b) of that section become applicable.  
See generally 38 C.F.R. § 3.344.  

In this case, the assigned 50 percent rating had been in 
effect for the requisite amount of time.  Thus, the 
provisions of 3.344 are applicable.  Although the evidence 
shows that the medical examinations on which the veteran's 
disability rating reduction was based were full and complete, 
the September 2000 VA examination report in conjunction with 
VA PTSD Program treatment reports dated from July 2000 to 
October 2000 do not demonstrate material improvement of the 
veteran's disorder that was reasonably certain to be 
maintained.  Brown v. Brown, 5 Vet. App. 413 (1993).  

Indeed, in April and July 2000, the RO reviewed the veteran's 
medical history, as well as full, complete, and detailed VA 
examination reports, which were conducted by examiners who 
had reviewed the veteran's claims folder.  See generally, 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Additionally, the RO 
found material improvement in the veteran's PTSD and detailed 
clinical findings demonstrating improvements from the 
veteran's July 1998 and March 2000 VA examination reports.  
See Brown v. Brown, 5 Vet. App. 413 (1993).  

Nevertheless, the veteran's hospitalization reports dated 
from July to October 2000 demonstrate that the veteran was 
admitted into the PTSD program for his PTSD symptoms.  (It is 
noted that the veteran was hospitalized prior to the 
rendering of the July 2000 rating determination.)  Although a 
GAF score of 60 was noted on discharge for hospitalization in 
October 2000, review of the medical entries during that 
period show that the veteran's GAF score ranged from 45-60.  
In addition to the foregoing, when the RO rescheduled the 
veteran for another VA examination in September 2000, wherein 
the veteran's claims folder was made available to the 
examiner, the examiner wrote that the veteran had difficulty 
interacting with others, impaired impulse control, difficulty 
coping with authority figures, and impaired memory and 
concentration.  The diagnosis was chronic PTSD chronic, with 
a GAF score of 50.  

A GAF of 41-50 is defined as "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A 55-60 score indicates "moderate 
difficulty in social, occupational, or school functioning."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

The evidence establishes that the veteran was hospitalized in 
July 2000 for increased PTSD symptoms, during that 
hospitalization period his GAF score ranged from 45 to 60, 
and on VA examination in September 2000, the GAF score was 
50.  The Board finds that the medical evidence fails to 
demonstrate sustained material 

improvement such that it is reasonably certain that the 
veteran's improvement will be maintained under the conditions 
of ordinary life.  Thus, entitlement to restoration of a 50 
percent rating for PTSD is warranted.    


ORDER

Entitlement to restoration of a rating of 50 percent for PTSD 
is granted, subject to the law and regulations pertinent to 
the disbursement of monetary funds.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

 

